Citation Nr: 0212756	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet as due to an undiagnosed illness.

2.  Entitlement to service connection for ringing in the ears 
as due to an undiagnosed illness.

3.  Entitlement to service connection for skin rash as due to 
an undiagnosed illness.

4.  Entitlement to service connection for depression and 
nervousness as due to an undiagnosed illness.

5.  Entitlement to service connection for hearing loss as due 
to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 until 
April 1972 and from January 1991 until October 1991.  The 
veteran served in the Southwest Asia theater of operations 
during his second tour of duty.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

These matters were previously before the Board in February 
1999.  At that time, a remand was ordered to accomplish 
further development.  The file has now been returned to the 
Board for appellate review.  

The Board observes that, in a September 2002 brief submitted 
by the veteran's service representative, six issues were 
noted as being on appeal.  One such issue was that of 
entitlement to service connection for gastrointestinal 
symptoms, including diarrhea, as due to an undiagnosed 
illness.  However, service connection was previously granted 
on that issue in a May 2001 rating decision.  At that time, 
the veteran was assigned a 30 percent disability evaluation, 
effective November 2, 1994.  The veteran did not express 
dissatisfaction with that determination and that matter is 
not currently before the Board at this time.  That May 2001 
rating decision also addressed a claim of service connection 
for post-traumatic stress disorder.  A decision on that issue 
was deferred, and the claim was eventually denied in July 
2002.  The veteran has yet to initiate an appeal as to his 
PTSD claim, and consequently that matter is also not under 
the Board's jurisdiction at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The medical evidence reveals chronic numbness of the 
feet, which has not been attributed to a known clinical 
diagnosis.

4.  The medical evidence reveals chronic ringing in the ears, 
which has been clinically diagnosed as tinnitus and which has 
not been shown to be causally related to service.

5.  The medical evidence reveals chronic skin rashes which 
have been clinically diagnosed including as neurodermatitis 
and atopic dermatitis, neither of which has been shown to be 
causally related to service.

6.  The medical evidence reveals chronic depression and 
nervousness, which has been clinically diagnosed as dysthymic 
disorder and which has not been shown to be causally related 
to service.  

7.  The medical evidence does not reveal a current hearing 
loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by numbness of the feet, 
resulting from an undiagnosed illness, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2001).

3.  A chronic skin rash disability, to include 
neurodermatitis and atopic dermatitis, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

4.  Dysthymic disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

5.  Hearing loss disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the information and evidence 
needed to substantiate his claim.  Rating decisions, a 
statement of the case, supplemental statements of the case, 
and VA letters to the veteran, apprised the veteran of the 
law applicable in adjudicating the appeal, the reasons and 
bases for the VA decisions, and the information and evidence 
needed to substantiate the claims.  Specifically, in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), a December 2000 RO letter apprised the veteran of the 
development the VA would attempt to perform, and the evidence 
the veteran needed to provide.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
For example, the file demonstrates that in June 1994 and May 
1999, letters were sent to various medical facilities and 
practitioners identified by the veteran requesting pertinent 
treatment records.  As a result of such efforts, the claims 
file now contains treatment reports dated in June 1994 from 
Columbiana County Mental Health Center, and dated in February 
1998 and April 1998 from J.P., Ph.D.  Additionally, other 
private treatment records are associated with the claims 
file, including reports dated in October and December 1992 
from C.F.A., M.D., and dated July 1994 from G.L.V., M.D..  
The file also contains VA outpatient treatment reports dated 
from January 1993 to November 2001, and a report of VA 
hospitalization in October 1996.  Furthermore, the veteran 
was afforded VA examinations in July 1994, May 1995, and May 
2000 in connection with this appeal.  Additionally, the file 
contains several statements from the veteran and also from 
his wife.  Finally, the file contains a transcript of his 
July 1996 personal hearing before the RO.  There is no 
indication of outstanding records that have not been 
obtained.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection-hearing loss

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than September 30, 2011 
and by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (as amended by Veterans Education and 
Benefits Extension Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).


Analysis

Generalized background

The veteran presented testimony in July 1996 at a personal 
hearing before the RO.  He stated that during his tour of 
duty in Southwest Asia, he incurred several physical and 
mental problems, which he reported to his wife and documented 
in a daily diary.  He did not seek treatment while in service 
because "there wasn't anybody there to seek it from."  The 
veteran stated that the nearest medical facility was at a POW 
camp about two hours away.  The veteran further testified 
that while in service he was subjected to smoke from oil 
fires for approximately four months.  He stated that the 
skies were black all of the time and that there was soot on 
the ground, and that the smoke led to symptoms such as 
headaches, dizziness, anxiety and skin rashes.  He also 
stated that he received many fly bites.  As the remainder of 
the veteran's testimony addresses his specific medical 
conditions, this information will be noted, where 
appropriate, in the issue-by-issue analysis that follows.  


I. Entitlement to service connection for numbness of the feet 
as due to an undiagnosed illness.

Factual background

The evidence reveals consistent post service complaints of 
numbness in the veteran's feet.  An October 1992 neurological 
study performed by C.F.A. demonstrated normal findings 
regarding the veteran's upper extremities, but did not 
address his legs.  A July 1994 letter from G.L.V. stated that 
the veteran was being treated for numbness and weakness of 
the extremities.  The letter stated that there was no 
significant explanation for his symptomatology.  Also in July 
1994, the veteran was examined by VA.  He continued to voice 
complaints of lower extremity numbness.  Upon examination, 
the diagnosis was peripheral neuropathy in the upper 
extremities of unknown etiology.  No neurological deficit of 
the lower extremities was detected.  However, such deficit 
was found on a May 1995 VA examination.  At that time, the 
veteran was noted to have hypesthesia of the left leg, from 
his knee to his ankle.  No clinical diagnosis was rendered, 
aside from "Gulf War Syndrome" with neuropathy.  At a 
personal hearing in July 1996, the veteran noted that his 
feet were numb and that the tops of his feet felt as though 
they were on fire.  Finally, during a VA hospitalization in 
October 1996, neurological testing was performed.  Those 
tests revealed no motor or sensory abnormalities.  

Discussion

As noted previously, the law provides a presumption of 
service-connection for Persian Gulf War veterans who acquire 
certain conditions, such as neurologic signs and symptoms, on 
or prior to September 30, 2011.  In order to be entitled to 
such presumption, the condition must be "chronic," defined 
as existing for 6 months or more.  See 38 C.F.R. 
§ 3.317(a)(3).  Moreover, the condition cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii).  

The Board finds that the evidence of record satisfies the 
above criteria, allowing for a grant of service connection 
for numbness of the feet as due to an undiagnosed illness.  
While some of the medical evidence reflects normal 
neurological studies, the March 1995 VA examination clearly 
demonstrated hypesthesia in the veteran's left leg.  That 
condition was not found to be attributable to a clinical 
diagnosis, as the impression was simply "Gulf War 
Syndrome."  Moreover, as the file contains complaints of, 
and treatment for, a lower extremity neurological condition 
over a span of greater than 6 months, the veteran has 
satisfied the requirement of chronicity for the purposes of 
38 C.F.R. § 3.317.  The Board notes that in reaching this 
conclusion, the evidence is in support of the claim, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Entitlement to service connection for chronic ringing in 
the ears, as due to an undiagnosed illness.

Factual background

The veteran's service medical records were negative for any 
complaints of ringing in the ears.  No abnormalities were 
noted upon physical examinations in March 1970, March 1972 or 
September 1991.  

Following service, the veteran complained of ringing in his 
ears when he presented for VA examination in July 1994.  He 
stated that the condition began in approximately 1990.  He 
denied any surgery, any drainage and any history of 
infections.  Upon examination, his external ears were normal, 
bilaterally.  Both ear canals had a small amount of cerumen 
present.  The tympanic membranes in both ears were intact, 
with scarring present and with no sign of perforation or 
discharge.  No active disease was found as to either ear.  
Additionally, no infectious disease was found.  The diagnosis 
was hearing loss and tinnitus, both by history.  

The veteran was next examined by VA in May 1995.  He 
complained of a constant, high-pitched ringing that was 
moderately loud.  He stated that the condition affected his 
ability to sleep.  The summary of audiological test results 
noted high-pitched ringing, bilateral tinnitus.  

VA outpatient treatment records show a finding of mild 
tinnitus in March 1999.  These records reveal no further 
complaints or treatment pertaining to the veteran's ringing 
ear condition.     

Discussion

The evidence detailed above does show that the veteran has a 
current disability with respect to his ringing ears.  
However, the evidence fails to establish that the veteran was 
treated for that condition in service, and further fails to 
contain a statement of etiology from a competent medical 
profession asserting that his present disorder is related to 
a period of active service.  For this reason, a grant of 
service connection on a direct basis is not possible.

The Board must next consider whether 38 C.F.R. § 3.317, 
concerning Persian Gulf veterans with undiagnosed illnesses, 
may serve as a basis for a grant of his claim.  After a 
thorough review of the evidence, the Board finds that an 
award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
two diagnoses of "tinnitus" with respect to the veteran's 
ringing of the ears.  Thus, as the veteran's ringing of the 
ears is attributed to a known clinical diagnosis he has 
failed to satisfy the criteria set forth under 38 C.F.R. 
§ 3.317.  The Board further finds that no additional 
presumptions are applicable in the instant case.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The preponderance of the evidence is against the 
claim.


III.  Entitlement to service connection for skin rash as due 
to an undiagnosed illness.

Factual background

The veteran's service medical records were negative for any 
complaints of a skin condition.  No abnormalities of the skin 
were noted upon physical examinations in March 1970, March 
1972 or September 1991.

VA outpatient treatment reports dated from December 1992 
reveal treatment for a skin condition.  The veteran presented 
in December 1992 with a rash on the back of both hands.  He 
stated that the rash was of approximately 2 years' duration.  
He further reported that it typically would begin with little 
bumps, and then would become excoriated and sore.  The 
veteran stated that he first noticed the problem while he was 
on the front line during Operation Desert Storm.  The veteran 
stated that he never had a skin condition prior to that time.  
Objectively, on each hand there were there were multiple, 
sparsely scattered, small, flesh-colored papules measuring up 
to 0.2 cm. in diameter, along with solitary excoriated 
papules measuring up to .8 cm. in diameter.  The veteran was 
diagnosed with dermatophytosis, verruca plana, chronic 
contact irritant dermatitis and excoriations.  

A dermatopathology report, also dated December 1992 revealed 
an impression of epidermal hyperkeratosis, acanthosis and 
chronic inflammation.  

VA outpatient treatment reports dated from January 1993 to 
February 1993 indicate continued care for a skin condition.  
These records showed that the veteran's skin rash was 
improving.  In a report dated February 15, 1993, examination 
of the dorsa of both hands was noted to be unremarkable.  
There was slight hyperpigmentation on the biopsy sites, with 
moderate to severe dryness of the skin. 

The veteran received a dermatological VA examination in July 
1994.  He stated that he developed a pimple-type rash over 
his hands and forearms in 1991.  He further stated that he 
was treated at the VA Medical Center in Wade Park.  A biopsy 
was performed, but according to the veteran, no diagnosis was 
rendered.  The veteran reported that he was given cremes to 
use for relief of his skin condition.

Upon objective examination in July 1994, 3 to 4 small papules 
approximately 2 to 3 mm. In size were detected over the 
dorsum of both hands.  There were no pustules present, but 
scaliness was noted over the scars of the previously healed 
lesions.  The assessment was dermatitis.

In May 1993 the veteran complained again of a rash on his 
upper hand and forearm.  No objective findings were noted at 
that time.  

In his July 1996 personal hearing, the veteran stated that, 
from time to time he would have open sores all over his body.  
He stated that they last for a long period of time.  He added 
that there was no common location on his body where the sores 
would emerge.  

A January 1998 VA treatment report noted variable skin 
lesions.  They were described as flat and roughened, with 
spots that are reddish in healing phase.  Biopsies were 
negative.  The veteran stated that the spots begin as 
whitish, raised pinheads, then turn red, and upon scratching, 
become open sores.  The veteran was diagnosed with atopic 
dermatitis.  The veteran was advised not to scratch the 
affected area.  
 
Further complaints of a skin rash are reflected in August 
1998 and March 1999 VA treatment reports.  The latter report 
noted dryness and flaking skin on the veteran's upper arms 
and calves.  There were two old atopic lesions on his arms 
from picking scabs.  There were also 3 recent lesions on the 
scalp.  He was diagnosed with neurodermatitis and atopic 
dermatitis.  

Discussion

The evidence detailed above does show that the veteran has a 
current skin disorder.  However, the evidence fails to 
establish that the veteran was treated for that condition in 
service, and further fails to contain a statement of etiology 
from a competent medical profession asserting that his 
present disorder is related to a period of active service.  
For this reason, a grant of service connection on a direct 
basis is not possible.

The Board has also considered whether 38 C.F.R. § 3.317, 
concerning Persian Gulf War veterans with undiagnosed 
illnesses, may serve as a basis for a grant of his claim.  
After a thorough review of the evidence, the Board finds that 
an award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
diagnoses of "dermatitis," "neurodermatitis" and atopic 
dermatitis" with respect to the veteran's skin condition.  
Thus, the disorder is attributed to a known clinical 
diagnosis and the criteria set forth under 38 C.F.R. § 3.317 
have not been met.  The Board further finds that no 
additional presumptions are applicable in the instant case.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The preponderance of the 
evidence is against the claim.

IV.  Entitlement to service connection for depression and 
nervousness as due to an undiagnosed illness.

Factual background

The veteran's service medical records were negative for any 
complaints of depression nervous or any other psychiatric 
condition.  No such abnormalities were noted upon physical 
examinations in March 1970, March 1972 or September 1991.

The record first reflects treatment for a psychiatric 
condition in May 1993.  At that time the veteran presented 
for VA treatment with complaints of difficulty concentrating.  
He also reported generalized fatigue, anger and frustration.  
He denied feeling depressed, helpless, hopeless or withdrawn.  
He further denied suicidal thoughts, psychotic symptoms, 
panic attacks, phobias, nightmares, flashbacks or persistent 
anxiety.   

The veteran was next seen by VA for a psychiatric condition 
in November 1993.  At that time, the veteran was treated by 
VA for complaints of antisocial feelings and behaviors.  The 
veteran further reported having difficulty communicating with 
his wife and children.  The examiner remarked that he had low 
self esteem.  The veteran receiving further treatment in 
December 1993.  

In a June 1994 letter written by J.F.G. of the Columbiana 
County Mental Health Center, it was noted that the veteran 
began outpatient treatment at that facility beginning in 
October 1993.  J.F.G. stated that the veteran's presenting 
problems met the criteria for adjustment disorder with 
disturbance of mood and conduct, as well as post-traumatic 
stress disorder.  It was noted that by December 1993 the 
veteran's mood was improving and that he reported better 
communication with his family.  

In July 1994, the veteran was examined by VA.  At that time 
the veteran reported feeling tired and depressed upon return 
from service.  He sought mental help in 1993 and was 
prescribed Zoloft for 7 or 8 months, with some improvement in 
symptomatology.  Upon examination, the veteran appeared 
somewhat withdrawn and resentful.  He reported a loss of 
interest in activities.  He stated that he had difficulty 
sleeping and excessively worried about financial matters.  
The veteran also reported that he would become very 
irritable.  He also complained of difficulty with memory and 
concentration, though the examiner remarked that he could not 
detect any deficiencies in intellectual functioning.  The 
examiner believed that the veteran presented passive 
aggressive elements in his personality.  The examiner's 
impression was that the veteran had gone through a period of 
depression with the characteristics of dysthymic disorder.  
The examiner also noted passive aggressive and avoidant 
elements in the veteran's personality.  

The veteran was again examined by VA in May 1995.  The 
veteran presented with complaints of memory deficit.  He 
displayed a passive aggressive attitude.  There was no 
delusional thinking.  The diagnoses were dysthymic disorder, 
mild, and passive aggressive personality.  

At the veteran's personal hearing in July 1996, the veteran's 
wife testified that he was a different person upon return 
from the Persian Gulf.  She stated that the veteran 
occasionally became violent.  She stated that he would even 
on occasion become violent in his sleep and punch her.  She 
stated that the veteran was not capable of taking care of 
himself.  

In February 1998, the veteran received psychiatric treatment 
from J.P.P.  The veteran reported several psychophysiological 
disturbances, including sleep apnea, chronic fatigue, 30 
pound weight loss and decreased libido.  He also complained 
of impaired memory, decreased attention and concentration, 
irritability and feelings of isolation and withdrawal.  He 
stated that he had a strained relationship with his family as 
a result of these symptoms.  The veteran stated that prior to 
service he did not experience any such psychiatric problems.  
Upon objective examination, the veteran appeared withdrawn, 
distant and preoccupied.  Moderate to severe depression was 
noted, accompanied by an angry and irritable mood.  The 
veteran's self-concept and self-esteem were quite low.  He 
was diagnosed with major depressive disorder, single episode, 
severe, with psychotic features.  Additional diagnoses 
included post traumatic stress disorder, adjustment disorder 
with mixed emotional features and relational problems, not 
otherwise specified. 

An April 1998 reflected further treatment for dysthymia.  The 
prominent symptom was noted to be irritability.  The veteran 
had multiple somatic complaints at that time. His mood was 
even and his affect was reactive, euthymic.  He had fair 
insight and judgment, and denied suicidal thoughts. The 
diagnosis was dysthymia.

A March 1999 treatment report reflected complaints of memory 
loss, depression and anxiety.  He was diagnosed with anxiety, 
not otherwise specified, remitting, with memory problems, and 
depression, in remittance.  

Discussion

The evidence detailed above does show that the veteran has 
depression.  However, the evidence fails to establish that 
the veteran was treated for that condition in service, and 
further fails to contain a statement of etiology from a 
competent medical profession asserting that his present 
disorder is related to a period of active service.  For this 
reason, a grant of service connection on a direct basis is 
not possible.

The Board has also considered whether 38 C.F.R. § 3.317, 
concerning Persian Gulf veterans with undiagnosed illnesses, 
may serve as a basis for a grant of his claim.  After a 
thorough review of the evidence, the Board finds that an 
award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
diagnoses of "dysthymia" and "major depressive disorder."  
Thus, his depression is attributed to a known clinical 
diagnosis and the criteria set forth under 38 C.F.R. § 3.317 
have not been met.  The Board further finds that no 
additional presumptions are applicable in the instant case.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

V.  Entitlement to service connection for hearing loss as due 
to an undiagnosed illness.

Factual background

The veteran's service medical records were negative for any 
complaints of hearing loss.  No such abnormalities were noted 
upon physical examinations in March 1970, March 1972 or 
September 1991.

The veteran was examined by VA in July 1994.  He complained 
of hearing loss in both ears since approximately 1990.  He 
denied any surgery, any drainage and any history of 
infections.  Upon examination, his external ears were normal, 
bilaterally.  Both ear canals had a small amount of cerumen 
present.  The tympanic membranes in both ears were intact, 
with scarring present and with no sign of perforation or 
discharge.  No active disease was found as to either ear.  
Additionally, no infectious disease was found.  The diagnosis 
was hearing loss, by history.  An audiological report showed 
the following tone thresholds: for the right ear, 0 decibels 
at 500, 1000 and 2000 hertz, 5 decibels at 3000 hertz, and 5 
decibels at 4000 hertz.  For the left ear, 0 decibels at 500 
hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 15 
decibels at 3000 hertz and 5 decibels at 4000 hertz.  Under 
the Maryland CNC word list, the veteran scored 96 percent in 
both ears.  The impression was normal hearing, bilaterally.  

The veteran received another audiological examination in May 
1995.  At that time, testing demonstrated the following pure 
tone thresholds: for the right ear, 0 decibels at 500, 1000 
and 2000 hertz, 5 decibels at 3000 hertz, and 0 decibels at 
4000 hertz.  For the left ear, 0 decibels at 500 hertz, 5 
decibels at 1000 hertz, 10 decibels at 2000 hertz, 10 
decibels at 3000 hertz and 10 decibels at 4000 hertz.  Under 
the Maryland CNC word list, the veteran scored 96 percent in 
both ears.  The examiner noted that the veteran had normal 
hearing, bilaterally.  

Discussion

As noted earlier, in order to be entitled to service 
connection, the medical evidence must establish the existence 
of a present disability.  Here, VA examination reports 
contain findings of normal hearing.  Moreover, the results of 
audiological testing fail to meet the requirements for a 
disability of hearing loss under 38 C.F.R. § 3.385.  Further, 
no other medical evidence associated with the claims folder 
contradicts those findings.  Thus, there is no evidence of a 
current disability, and therefore the veteran's claim of 
service connection must be denied.  Moreover, as there is no 
showing of a present disability, application of 38 C.F.R. 
§ 3.317, concerning Persian Gulf War veterans with 
undiagnosed illnesses, is moot.

The Board's conclusion that an award of service connection is 
not justified is supported by a decision of the United States 
Court of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).


In summary, inasmuch as the veteran has no currently 
demonstrated hearing loss disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Rabideau and Chelte, both supra.   See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim 
of service connection for hearing loss fails.  The benefit 
sought on appeal is denied.  


ORDER

Service connection for a chronic disability manifested by 
numbness of the feet, as due to an undiagnosed illness, is 
granted.

Service connection for tinnitus is denied.

Service connection for a skin rash, to include 
neurodermatitis and atopic dermatitis, is denied.

Service connection for dysthymia is denied.

Service connection for hearing loss disability as due to an 
undiagnosed illness is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

